Citation Nr: 0217532	
Decision Date: 12/04/02    Archive Date: 12/12/02	

DOCKET NO.  95-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for visual impairment, 
to include myopia.

2.  Entitlement to an evaluation in excess of 10 percent for 
vertigo and headaches, secondary to a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's mother



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 4 to October 
25, 1993.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1994, January 1995, January 
1996, December 1996, and August 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was previously before the Board in December 1997 
and July 2001, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

The Board notes that, in a decision of January 1998, the RO 
granted service connection (and a 10 percent evaluation) for 
tinnitus.  Accordingly, that issue, which was formerly on 
appeal, is no longer before the Board.


FINDINGS OF FACT

1.  A chronic visual impairment for which service connection 
might appropriately be granted is not shown to have been 
present in service, or for a number of years thereafter, nor 
is it the result of any incident or incidents (including a 
head injury) of the veteran's period of active military 
service.

2.  The veteran's service -connected vertigo and headaches 
secondary to a head injury are currently productive of only 
purely subjective complaints, such as headache and/or 
dizziness, recognized as symptomatic of brain trauma.

3.  To the extent the veteran currently suffers from 
service-connected migraine headaches, those headaches are 
productive of no more than characteristic prostrating 
attacks averaging one in two months over the last several 
months.

4.  The veteran, without good cause, failed to report for VA 
examinations in September 2000 and July 2002.


CONCLUSIONS OF LAW

1.  Chronic visual impairment, to include myopia, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(c) 
(2001).

2.  An evaluation in excess of 10 percent for vertigo and 
headaches secondary to an inservice head injury is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.655 and Part 4, Codes 8045-9304, 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On service entrance examination in May 1993, the veteran's 
eyes were within normal limits.  Distant visual acuity was 
20/20 in each eye, and no pertinent diagnosis was noted.

During the course of inservice outpatient treatment on 
October 16, 1943, the veteran complained of "visual 
problems" following a head injury.  Reportedly, the veteran 
had recently struck her head on the steel rail of her bed.  
The veteran complained of visual "changes" in her right eye.  
On physical examination, and with the exception of a slight 
tenderness in the area of the right occiput, the veteran's 
eyes were unremarkable.  Visual acuity was 20/15 in the 
veteran's left eye, and 20/50 in the right eye.  The 
pertinent diagnosis was status post head injury 10 days 
earlier, with questionably reduced visual acuity in the 
right eye (real or manipulating).

In a service department optometric record dated on October 
18, 1993, it was noted that the veteran had sustained minor 
head trauma approximately 10 days earlier, striking the 
occipital/mastoid area of the right inferior cranial region.  
According to the veteran, she experienced temporal 
photopeia, as well as "floaters" in the inferior visual 
field of her right eye.  Additionally noted were problems 
with transient, nonspecific headaches.  On physical 
examination, distant visual acuity was 20/40 in the right 
eye, and 20/20 in the left eye.  Additionally noted was the 
presence of trace swelling (edema) in the macular area of 
the veteran's right eye.  The clinical assessment was 
traumatic macular edema of minor degree in the right eye.

On VA general medical examination in February 1994, the 
veteran gave a history of falling off a top bunk while in 
service, hitting her head on the side of the bed.  The 
veteran denied any unconsciousness at the time of the 
incident, and stated that she was able to stand up 
immediately following her fall.  Current complaints 
consisted of headaches on a daily basis, primarily located 
behind the veteran's right eye.  Reportedly, these headaches 
lasted all day, and were somewhat worse in the afternoon.  
Additionally noted were complaints of vertigo with eyes 
closed.

On physical examination, the veteran's pupils were equal, 
round, and reactive to light and accommodation.  
Neurological evaluation showed cranial nerves II through XII 
to be intact, with motor strength of 5/5 in all muscle 
groups.  There was no evidence of any gross sensory deficit, 
and the veteran was able to perform both finger-to-nose and 
heel-to-shin tests without difficulty.  The pertinent 
diagnosis was status post head injury with chronic 
headaches.

On VA ophthalmologic examination, likewise conducted in 
February 1994, the veteran gave a history of head injury in 
service.  Current complaints included occasional episodes of 
blurred vision, though with no diplopia.  Visual acuity was 
measured at 20/20 in the right eye, and 20/15 in the left 
eye.  There was no evidence of diplopia, or of any afferent 
pupillary defect.  Extraocular muscles were intact, and 
visual fields were full to confrontation bilaterally.  Prism 
test showed no double vision near or at distance, and both 
slit lamp and funduscopic examinations were normal 
bilaterally.  The pertinent diagnoses were mild myopia, 
easily corrected with glasses; and no evidence of diplopia, 
cataracts, glaucoma, retinal disease, or optic nerve 
disease.

In a rating decision of October 1994, the RO granted service 
connection (and a 10 percent evaluation) for a history of 
head injury with headaches.

On VA neurologic examination in October 1995, the veteran 
gave a history of a head injury in service.  Since the time 
of the injury, she has suffered from recurrent headaches 
which were both "generalized and localized," lasting up to 
an hour, as well as "sharp and pressure-like, and vascular 
in quality."  According to the veteran, when her headaches 
were severe, she was unable to work.  Additionally noted 
were problems on occasion with nausea and vomiting.  At 
times, she experienced blurred vision and lightheadedness, 
but no loss of consciousness.

On neurologic examination, the veteran's gait and station 
were normal.  Motor system evaluation revealed all muscle 
groups to have normal strength.  Tone and coordination were 
intact, and reflexes were symmetrical.  Both plantars were 
flexor, and sensory evaluation was intact.  The pertinent 
diagnoses were closed head injury, by history, with a 
history of post-traumatic cephalalgia, and no neurological 
disability. 

During the course of an RO hearing in August 1996, the 
veteran and her mother offered testimony regarding the 
nature and etiology of her claimed visual impairment, as 
well as the current severity of her service-connected 
headaches.

On subsequent VA neurologic examination in September 1996, 
the veteran stated that her headaches were "localized or 
generalized," as well as "sharp and pressure-like," lasting 
several hours, and occurring daily.  Reportedly, the veteran 
at times experienced both nausea and vomiting.  The veteran 
stated that she was occasionally lightheaded, and suffered 
from some dimming of vision and vertigo associated with her 
headaches.  However, the veteran had no clonic or tonic 
movements, or any tongue biting or incontinence.  When 
questioned, the veteran stated that medication provided 
partial relief (from her headaches), and allowed her to 
work.

On neurologic evaluation, all cranial nerve functions were 
intact.  The veteran's gait and station were normal, and all 
muscle groups exhibited normal strength.  Tone and 
coordination were intact, and reflexes were symmetrical.  
Both plantars were flexor, and sensory evaluation was 
intact.  The pertinent diagnosis was history of cranial 
trauma, with post-traumatic cephalalgia.

VA outpatient treatment records dated in October and 
November 1997 show treatment during that time for headaches.

On VA neurologic examination in August 1998, the veteran 
complained of recurrent headaches, which were generalized, 
vascular and "pressure-like," as well as sharp and stabbing.  
According to the veteran, her headaches lasted for a period 
of from 30 to 60 minutes, and occurred from 4 to 5 times per 
day.  The veteran stated that, on occasion, her headaches 
were severe, necessitating that she lie down, and cease any 
activity.  Her vision was reportedly not affected, though 
she suffered from photophobia and complaints of vertigo.

On neurological evaluation, it was noted that the veteran 
was currently employed.  All cranial nerves were intact, and 
both the veteran's gait and station were normal.  All muscle 
groups exhibited normal strength, tone and coordination, and 
reflexes were symmetrical.  Once again, plantars were 
flexor, and sensory evaluation was intact.  In the opinion 
of the examiner, the veteran suffered from migraine 
syndrome, though with no evidence of any neurologic deficit.  
An EEG and CT of the brain were within normal limits.  The 
pertinent diagnosis was migraine syndrome.

A VA CT scan of the veteran's head conducted in September 
1998 showed no evidence of any definite abnormality.

In a VA memorandum of May 1999, clarification was requested 
regarding the veteran's diagnosis of migraine syndrome.  
More specifically, additional information was requested as 
to whether the veteran suffered from two separate 
conditions, or the same condition, previously diagnosed as 
post-traumatic cephalalgia.  Further clarification was 
requested as to whether the veteran suffered from a 
neurological disability, as opposed to just subjective 
complaints recognized as symptomatic of brain trauma. 

A VA psychiatric examination conducted in October 1999 was 
significant for a diagnosis of history of head injury, with 
headaches, and complaints of vertigo and tinnitus; however, 
no psychiatric disorder was diagnosed.

On VA neurologic examination in October 1999, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  The veteran stated that, since the time of her 
inservice head injury, she had suffered from recurrent 
headaches.  Her headaches were multifocal and generalized, 
as well as dull, and sharp and vascular in quality.  Her 
headaches were constant and occurred daily, though they were 
relieved by sleep.  Her headaches were associated on 
occasion with nausea and vomiting, as well as photophobia 
and lightheadedness, but no loss of consciousness.  She took 
no medication for headaches, and was able to work.

On neurologic evaluation, all cranial nerve functions were 
intact.  The veteran's gait and station were normal, and all 
muscle groups exhibited normal strength.  Tone and 
coordination were intact, and reflexes were symmetrical.  At 
the time of examination, both plantars were flexor.  The 
pertinent diagnosis was history of cranial trauma, with a 
history of recurrent headaches, myofascial and vascular in 
type.  In the opinion of the examiner, there was no 
objective evidence of any neurological disability.  An EEG 
and CT scan of the veteran's brain conducted in August 1998 
were entirely within normal limits.  The examiner opined 
that veteran's headaches were myofascial, and led at times 
to a vascular (i.e., migraine-like) headache when severe.  
The veteran was currently able to work in spite of her 
headaches, which were "post-traumatic by history." 

On VA ear, nose and throat examination in March 2000, the 
veteran gave a history of vertigo, in particular, with eye 
closure, accompanied by a "shaking-type" sensation.  She 
experienced a rotary-type vertigo which lasted for a few 
minutes, and then fatigued.  A review of physical systems 
was unremarkable with regard to any head, eyes, ears, nose, 
or throat complaints.  With the exception of some difficulty 
with certain eye movements, her cranial nerves were 
unremarkable.  There was some gaze nystagmus which appeared 
on a few occasions when looking to the left, and the veteran 
did experience some difficulty when looking inferiorly.  
There was prolonged initiation of movement, as well as some 
very slight dysmetria with finger-touching and ceiling-to-
finger touching with eyes closed.  The Focuda marching test 
revealed some unsteadiness, as well as falling posteriorly 
and backward.  The head-shake test revealed some left 
beating nystagmus of approximately 2 to 3 beats, with no 
other nystagmus elicited with eye movement to the left or 
right.  The examiner noted that the veteran had undergone an 
ENG in October 1999, which revealed decreased caloric 
responses bilaterally suggestive of a peripheral vestibular 
disorder.  In addition, she showed an abnormal optokinetic 
nystagmus, thought to be suggestive of a CNS disorder.  In 
the opinion of the examiner, the veteran suffered from "some 
type of vertigo and tinnitus related to a head injury in the 
past."

In September 2000, the veteran was scheduled for VA eye and 
neurologic examinations, for which she failed to report.

In July 2002, the veteran was again scheduled for VA eye and 
neurologic examinations, for which she once again failed to 
report.



Analysis

The veteran in this case seeks service connection for visual 
impairment, to include myopia, as well as an increased 
evaluation for service-connected vertigo and headaches, 
secondary to an inservice head injury.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002).  However, congenital or 
developmental defects, and refractive error of the eye 
(myopia) are not diseases within the meaning of applicable 
legislation governing the award of compensation benefits.  
38 C.F.R. § 3.303(c) (2001).

In the present case, while following the veteran's inservice 
head injury in October 1993, there was noted some minor 
macular edema of the right eye, that pathology was acute and 
transitory in nature, and resolved without residual 
disability.  On VA general medical examination in February 
1994, the veteran's pupils were equal, round, and reactive 
to light and accommodation.  Moreover, on VA ophthalmologic 
examination conducted at that same time, the veteran's 
visual acuity was 20/20 in the right eye, and 20/15 in the 
left eye, with no evidence of diplopia, and no afferent 
pupillary defect.  Visual fields were full to confrontation 
bilaterally, and both slit-lamp and funduscopic examinations 
were normal bilaterally.  The sole diagnosis noted was that 
of mild myopia (refractive error), a disability for which 
service connection may not be granted under the applicable 
law and regulations.  See 38 C.F.R. § 3.303(c) (2001). 

The Board acknowledges that, at the time of a recent VA ear, 
nose and throat examination in March 2000, there was noted 
the presence of at least some gaze, as well as optokinetic, 
nystagmus.  However, this was felt possibly to be the result 
of a central nervous system disorder of some kind, and not 
an eye disorder per se.  Significantly, the veteran failed 
to report for additional VA examinations scheduled 
specifically for the purpose of clarifying the exact nature 
and etiology of such problems.  See 38 C.F.R. § 3.655 
(2001).  Under such circumstances, the Board is unable to 
reasonably associate the veteran's claimed visual problems, 
to the extent they exist, with any incident or incidents of 
her period of active military service.  Accordingly, service 
connection for visual impairment (including myopia) must be 
denied.

Turning to the issue of an increased evaluation for service-
connected vertigo and headaches, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 
4 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Though a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give medical 
history precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In the case at hand, service connection and an initial 10 
percent evaluation for a history of head injury with 
headaches were made effective October 26, 1993, the date 
following the veteran's discharge from service.  In a 
subsequent rating decision of August 2000, the RO granted 
service connection for vertigo secondary to head injury, 
evaluated in conjunction with the veteran's previously 
service-connected headaches at 10 percent disabling 
effective from October 26, 1993.  In Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the 
United States Court of Appeals for Veterans Claims (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

Pursuant to applicable law and regulations, purely 
subjective complaints, such as headaches, dizziness, 
insomnia, et cetera recognized as symptoms of brain trauma, 
are to be rated as 10 percent disabling, and no more, under 
Diagnostic Code 9304.  This 10 percent rating is not to be 
combined with any other rating for disability due to brain 
trauma.  Moreover, ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. Part 4, 
Code 8034-9304 (2001).

In rating migraine headaches, a 10 percent evaluation is 
warranted when there is documented evidence of 
characteristic prostrating attacks averaging one in two 
months over the past several months.  An increased, which is 
to say, 30 percent evaluation, would require demonstrated 
evidence of characteristic prostrating attacks occurring on 
an average of once a month over the past several months.  
38 C.F.R. Part 4, Code 8100 (2001).

In the present case, it is clear that the veteran suffers 
both vertigo and headaches as a result of her inservice head 
injury.  However, at all times following the veteran's 
discharge from service, neurological evaluations (to include 
EEG and CT scans) have been entirely within normal limits.  
At no time has it been demonstrated that the veteran suffers 
from multi-infarct dementia associated with her inservice 
brain trauma sufficient to warrant the assignment of an 
increased evaluation.  Nor has it been demonstrated that 
migraine headaches, to the extent they exist, are productive 
of "prostrating" attacks occurring on an average at least 
once month.  In point of fact, as of the time of the most 
recent VA neurologic examination in October 1999, the 
veteran stated that she took no medication for her 
headaches, and was able to work despite those headaches.

The Board concedes that, on VA ear, nose, and throat 
examination in March 2000, the veteran complained of a 
rotary vertigo, which occurred primarily with eye closure, 
and then fatigued.  However, she subsequently failed to 
report for VA examinations scheduled specifically for the 
purpose of further exploring such problems.  See 38 C.F.R. 
§ 3.655 (2001).  Under such circumstances, the Board is of 
the opinion that the 10 percent evaluation currently in 
effect for the veteran's service-connected vertigo and 
headaches secondary to inservice head injury is appropriate, 
and that an increased rating is not warranted.

In reaching the above determinations, the Board has given 
due consideration to the veteran's testimony, and that of 
her mother, given at the time of an RO hearing in August 
1996.  Such testimony, while informative, is regrettably not 
persuasive when taken in conjunction with the entire 
objective medical evidence presently on file.  The Board 
does not doubt the sincerity of the veteran's statements, or 
those submitted in support of her claim.  Such statements, 
however, in and of themselves, do not provide a basis for a 
grant of the benefits sought in light of the evidence as a 
whole.

Finally, the Board wishes to make it clear that it has given 
due consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002), as those provisions 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

However, in the case at hand, it is clear that the VA has 
met its "duty to assist" the claimant in the development of 
all facts pertinent to her claims.  To that end, in 
correspondence of August 2001, the veteran was informed of 
the VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been procured.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further 
duty to assist the veteran exists in this case.


ORDER

Service connection for visual impairment, to include myopia, 
is denied.

An increased evaluation for vertigo and headaches, secondary 
to a head injury, is denied.


		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

